DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Specification
The disclosure is objected to because of the following informalities: In Para. 0023, line 1, "may be include" should read "may be included".  
Appropriate correction is required.
Claim Objections
Claims 3, 15 and 19 are objected to because of the following informalities:  "allowing visible to pass therethrough" should read --allowing visible light to pass therethrough--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Claims 3, 15 and 19 recite “the reflector comprises at least one selected from the group consisting of (i) glass coated with at least one optical coating and (ii) plastic coated with at least one optical coating”. Paragraph 0023 in the specification states that the reflector may include glass or plastic coated with special optical coatings. Use of the phrase “consisting of” is read as the reflector has both glass and plastic and an optical coating, which is not reflected in the specification. The Examiner suggests the Applicant uses the phrase “comprising of” instead of “consisting of”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior of the vehicle" in line 9.  There is insufficient 
Claim 11 recites the limitation "the viewing direction" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the interior of the vehicle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the interior of the vehicle" in line  and “the viewing direction” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10, 12-13, 15-17 and 19-21 are therefore also rejected under 35 U.S.C. 112(b) for the same reasons as set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madau et al. (US 2015/0124068 A1).
Regarding claim 1, Madau et al. teaches, a driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising (Abstract: a system for monitoring a driver or a vehicle): 
an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle (Para. 0018: the system achieves an aesthetically pleasing, 
a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non- visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector (Abstract: a reflective infrared film adhered to a windshield of the vehicle; As seen in Fig. 2, the windshield of the vehicle has an infrared reflective layer 220; Para. 0027: the infrared reflective layer 220 is a see-through film that allows visible light to pass through, but reflects infrared light; Note: infrared light is non-visible light); 
a camera disposed at the interior of the vehicle and having a field of view that encompasses the reflector (Abstract: an infrared camera to capture the reflection from the beam; Abstract: orientating either the infrared camera or the infrared flash in a direction facing the infrared reflective layer; Para. 0013: the vehicle may incorporate a camera embedded in a portion of the vehicle); 
a control comprising circuitry and associated software (Para. 0014: by detecting motion or gestures, the camera may relay the motion to a central processor, and cause an action or command to occur; Note: a control is a processor which executes instructions (i.e. software) to cause an action to occur); 
wherein the circuitry of the control comprises an image processor for processing image 
 wherein the illumination source emits non-visible light that reflects off the illuminated portion of the driver of the vehicle (Para. 0021: The infrared flash may illuminate the object being photographed via the infrared camera. Thus, once the infrared flash beams an infrared light at the object, the infrared camera is capable of capturing the reflection caused by the infrared light; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver) and a reflection 245 off the driver is generated; Note: the infrared flash (i.e. non-visible light) is the illumination source and the object is the driver being monitored); 
wherein non-visible light emitted by the illumination source that is reflected off the illuminated portion of the driver and that is incident at the reflector reflects off the reflector so as to be within the field of view of the camera (Para. 0028: As shown in FIG. 2, the infrared flash 130 directs an infrared beam 135 to the driver 100. In turn a reflection 245 is generated, and directed towards the infrared reflective layer 220. The reflection 245 reflects off the infrared reflective layer 220 and gets reflected to the infrared camera 140. The lens (not shown) of the infrared camera 140 may be situated to receive the reflection 245. For example, as shown in FIG. 2 the infrared camera's 140 lens may be oriented significantly at the direction of the 
wherein, based on the non-visible light emitted by the illumination source and reflected off the illuminated portion of the driver and reflected off the reflector, the camera captures image data representative of the illuminated portion of the driver (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera. Thus, once the infrared flash beams an infrared light at the object, the infrared camera is capable of capturing the reflection caused by the infrared light; Para. 0028: As shown in FIG. 2, the infrared flash 130 directs an infrared beam 135 to the driver 100. In turn a reflection 245 is generated, and directed towards the infrared reflective layer 220. The reflection 245 reflects off the infrared reflective layer 220 and gets reflected to the infrared camera 140; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver); Note: infrared light is non-visible light); 
and wherein, responsive to processing by the image processor of image data captured by the camera, the illuminated portion of the driver is monitored (Para. 0014: in addition to monitoring the alertness of the driver, the camera may also be employed as an input device. Thus, by detecting motion or gestures, the camera may relay the motion to a central processor, and cause an action or command to occur; Para. 0018: disclosed herein are systems and methods for monitoring a driver of a vehicle. The system disclosed herein employs a reflective layer placed on a windshield. The system also employs a flash and an infrared detector/camera. By employing various combinations of the above, the system achieves an aesthetically pleasing, convenient, and effective camera system to capture a driver's image while operating the 
Regarding claim 2, Madau et al. teaches, the driver monitoring system of claim 1, wherein the driver, during operation of the vehicle, has an unobstructed forward view through the reflector and through the windshield (Para. 0027: with the infrared reflective layer 220 implemented with a windshield 210, the driver 100 may operate the vehicle in a standard manner without the driver's 100 view being obstructed).
Regarding claim 3, Madau et al. teaches, the driver monitoring system of claim 1, wherein the reflector comprises at least one selected from the group consisting of (i) glass coated with at least one optical coating and (ii) plastic coated with at least one optical coating (Abstract: a reflective infrared film adhered to a windshield of the vehicle; As seen in claim 7, the driver monitoring system consists of adhesively attaching (or bonding to internal layer, or otherwise included in the glass manufacturing process) an infrared reflective layer on a vehicle; Note: the reflective infrared film is adhesively attached to the glass of the windshield (i.e. the reflector consists of at least one of glass or plastic coated with an optical coating)), 
and wherein the at least one optical coating reflects at least some non-visible light incident thereon while allowing visible to pass therethrough (Para. 0036: in operation 510, a reflective infrared film layer is applied onto a windshield of the vehicle. The reflective infrared film layer is reflective toward infrared light, but allows visible light to pass-through; Note: the reflective infrared layer is the optical coating applied to the glass windshield).
Regarding claim 4, Madau et al. teaches, the driver monitoring system of claim 1, wherein the illumination source emits near- infrared (NIR) light (Abstract: the system includes an infrared flash to beam an infrared light at the driver; Para. 0019: cameras can capture 
Regarding claim 5, Madau et al. teaches, the driver monitoring system of claim 4, wherein the illumination source emits near- infrared (NIR) light having wavelength between 750 nm and 940 nm (Abstract: the system includes an infrared flash to beam an infrared light at the driver; Para. 0019: cameras can capture infrared images if an image sensor is employed that is sensitive to infrared light. The part of the spectrum used is referred to as near-infrared (NIR) to distinguish it from far-infrared, which includes thermal imaging; Para. 0020: wavelengths used for NIR photography range from about 700 nm to about 1000 nm; Note: as seen in Para. 0020, near-infrared light has a wavelength of 700 nm to approximately 1000 nm, which includes the 750-940 nm range specified in the claim).
Regarding claim 9, Madau et al. teaches, the driver monitoring system of claim 1, wherein the illuminated portion of the driver includes at least eyes of the driver (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver) and a reflection 245 off the driver is generated), 
and wherein, responsive to processing by the image processor of image data captured by the camera, the eyes of the driver are tracked (Para. 0012: driver's facial features may be analyzed to ensure the driver is alert. Often times, when a driver is about to sleep or loses alertness, the driver's eyes will close; Para. 0013: the camera may be oriented in or around the direction of the driver or the driver's face, and thus, be able to capture various indications that 
Regarding claim 10, Madau et al. teaches, the driver monitoring system of claim 1, wherein the non-visible light emitted by the illumination source reflects off of the reflector prior to illuminating the illuminated portion of the driver of the vehicle (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; Para. 0034: As shown in FIG. 4, the infrared flash 130 directs an infrared beam 335 in the direction of the windshield 210. The infrared beam 335 is subsequently reflected off the infrared reflective layer 220 in the direction of the driver 100; Note: as seen in Fig. 4, the IR flash 130 is reflected off the infrared reflective layer 220 and is reflected towards the driver 100 to illuminate the driver (i.e. face, eyes, etc., of the driver)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madau et al. (US 2015/0124068 A1) in view of Holzer et al. (DE 102017205386 A1).
Regarding claim 6, Madau et al. teaches, the driver monitoring system of claim 1 (Abstract: a system for monitoring a driver or a vehicle; see claim 1 above for more details), wherein the camera comprises a bandpass filter that allows the non-visible light emitted by the illumination source to pass through and be captured by the camera and attenuates visible light from being captured by the camera.
Madau et al. does not expressly disclose the following limitation underlined above: wherein the camera comprises a bandpass filter that allows the non-visible light emitted by the illumination source to pass through and be captured by the camera and attenuates visible light from being captured by the camera.
However, Holzer et al. teaches, wherein the camera comprises a bandpass filter that allows the non-visible light emitted by the illumination source to pass through and be captured by the camera and attenuates visible light from being captured by the camera (Para. 0030: IR emitters of the front lighting device 155 are located here in the vicinity of the camera device 150 in the instrument cluster or, according to an alternative exemplary embodiment, at another location in the vehicle interior in the area in front of the driver 105, with a line of sight towards the latter. Infrared light is used for the illumination in order to achieve homogeneous illumination which is as independent as possible of an ambient light situation and which is not visible to the driver 105 or which blinds them. According to this exemplary embodiment, an optical bandpass filter is used to suppress the ambient light; Note: ambient light is visible light. The ambient light is suppressed (i.e. does not pass through) using the optical bandpass filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter as taught by .
Claim 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Madau et al. (US 2015/0124068 A1) in view of Zhou et al. (US 2015/0294169 A1).
Regarding claim 8, Madau et al. teaches, the driver monitoring system of claim 1 (Abstract: a system for monitoring a driver or a vehicle; see claim 1 above for more details), wherein the reflector reflects at least some non-visible light incident thereon that originates from outside of the vehicle away from the camera.
Madau et al. does not expressly disclose the following limitation underlined above: wherein the reflector reflects at least some non-visible light incident thereon that originates from outside of the vehicle away from the camera.
However, Zhou et al. teaches, wherein the reflector reflects at least some non-visible light incident thereon that originates from outside of the vehicle away from the camera (Para. 0026: the windshield may include a partially reflective coating or layer to enhance reflectivity at the region of the windshield that is encompassed by the camera's field of view. For example, a partially reflective but substantially visible light transmissive metallic thin film layer may be disposed at the in-cabin surface of the windshield at the viewed region of the windshield to enhance reflectivity at the region while not affecting or substantially not affecting view ability by the driver through the windshield; Para. 0040: due to the cameras pointing to the windshield, one portion of the collected or captured image may come from a reflection from the windshield and another portion of the collected or captured image may come from outside the windshield. Because rain drops present on the windshield's outside surface affect (refract 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a reflector that reflects light from outside the vehicle as taught by Zhou et al. into the driver monitoring system of Madau et al. in order to detect raindrops by the eye gaze cameras and enable replacement of conventional (single use) rain sensors (Zhou et al., Para. 0040).
Regarding claim 11, Madau et al. teaches, the driver monitoring system of claim 10, wherein the illuminated portion of the driver includes at least the driver's eyes (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; Para. 0034: As shown in FIG. 4, the infrared flash 130 directs an infrared beam 335 in the direction of the windshield 210. The infrared beam 335 is subsequently reflected off the infrared reflective layer 220 in the direction of the driver 100; Note: as seen in Fig. 4, the IR flash 130 is reflected off the infrared reflective layer 220 and is reflected towards the driver 100 to illuminate the driver (i.e. face, eyes, etc., of the driver)), 
and wherein the illumination source is located at the instrument panel of the vehicle (Abstract: installing an infrared camera and an infrared flash in a dashboard of the vehicle; Para. 0022; As seen in Fig. 1, the IR flash 130 may be situated within the dashboard 120; Note: the infrared flash is the illumination source and the instrument panel of the vehicle consists of the dashboard), 
and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to the viewing direction of the driver.
Madau et al. does not expressly disclose the following limitation underlined above: and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to the viewing direction of the driver.
However, Zhou et al. teaches, and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to the viewing direction of the driver (Abstract: determine a driver's head and eyes and gaze direction via reflection at the windshield of the vehicle. The vision system may include an illumination source that emits illumination towards the windshield to enhance determination of the driver's head and eyes and gaze direction; Para. 0024: the illumination source or light source (such as an infrared or near-infrared illumination source or IR or near IR light emitting diode (LED) or the like) may provide illumination (such as IR Illumination) that may illuminate the driver directly; As seen in Fig. 6, the beams of light are reflected off the reflector at an angle of 27.047 towards the driver and the viewing direction of the driver is straight ahead (i.e. forward view that is horizontal); Note: the reflected light is at an angle compared to the forward gaze view of the driver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include non-visible light reflecting off the reflector at an angle relative to the viewing direction of the driver as taught by Zhou et al. into the driver monitoring system of Madau et al. in order to enhance determination of the driver’s head and eyes and eye gaze direction (Zhou et al., Abstract).
Regarding claim 12, Madau et al. teaches, the driver monitoring system of claim 11 (Abstract: a system for monitoring a driver or a vehicle; see claim 11 above for more details), wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the driver's eyes and (ii) a principal axis of the driver's forward view through the windshield of the vehicle.
Madau et al. does not expressly disclose the following limitation underlined above: wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the driver's eyes and (ii) a principal axis of the driver's forward view through the windshield of the vehicle.
However, Zhou et al. teaches, wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the driver's eyes and (ii) a principal axis of the driver's forward view through the windshield of the vehicle (Para. 0024: the illumination source or light source (such as an infrared or near-infrared illumination source or IR or near IR light emitting diode (LED) or the like) may provide illumination (such as IR Illumination) that may illuminate the driver directly; As seen in Fig. 6, the beams of light are reflected off the reflector at an angle of 27.047 towards the driver, which is the optical path between the reflector and the driver’s eyes, and the viewing direction of the driver is straight ahead (i.e. forward view that is horizontal); Para. 0005: generally horizontal or longitudinal portion between the windshield and the driver's eyes; Note: the viewing direction of the driver is straight ahead (i.e. horizontal) in which the horizontal view is the principal axis. The reflected light is at an angle compared to the forward gaze view of the driver, which would create an angle between the optical path and the principal axis of the driver).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madau et al. (US 2015/0124068 A1) in view of Holzer et al. (DE 102017205386 A1) and further in view of “Band-Pass Filters for Machine Vision Camera Lenses” by CCS Inc.
Regarding claim 7, Madau et al. teaches, the driver monitoring system of claim 6 (Abstract: a system for monitoring a driver or a vehicle; see claim 6 above for more details), wherein the bandpass filter passes non- visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
Madau et al. does not expressly disclose the following limitation in claim 6 from which claim 7 depends: wherein the camera comprises a bandpass filter that allows the non-visible light emitted by the illumination source to pass through and be captured by the camera and attenuates visible light from being captured by the camera.
However, Holzer et al. teaches, wherein the camera comprises a bandpass filter that allows the non-visible light emitted by the illumination source to pass through and be captured by the camera and attenuates visible light from being captured by the camera (Para. 0030: IR emitters of the front lighting device 155 are located here in the vicinity of the camera device 150 in the instrument cluster or, according to an alternative exemplary embodiment, at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter as taught by Holzer et al. into the driver monitoring system of Madau et al. in order to allow for a specific range of frequencies of light to achieve homogeneous illumination (Holzer et al., Para. 0030).
The combination of Madau et al. and Holzer et al. does not expressly disclose the following limitation underlined above: wherein the bandpass filter passes non- visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
However, CCS Inc. teaches, wherein the bandpass filter passes non- visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm (As seen on Pg. 2, Filter F-BP850 passes non-visible light (e.g., 905 nm) which is a wavelength of non-visible light between 900 nm and 980 nm; As seen on Pg. 2, Filter F-BP850 attenuates light, for example, at 600 nm (i.e. attenuates light having a wavelength less than 900 nm) and attenuates light, for example, at 1000 nm (i.e. attenuates light having a wavelength greater than 980 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madau et al. (US 2015/0124068 A1) in view of “Band-Pass Filters for Machine Vision Camera Lenses” by CCS Inc.
Regarding claim 14, Madau et al. teaches, a driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising (Abstract: a system for monitoring a driver or a vehicle): 
an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle (Para. 0018: the system achieves an aesthetically pleasing, convenient, and effective camera system to capture a driver's image while operating the vehicle; Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; Para. 0022: the infrared flash may be situated in the dashboard of the vehicle; Note: the object being photographed and illuminated is the driver and infrared light is a type of non-visible light); 
a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non- visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector (Abstract: a reflective infrared film adhered to a windshield of the vehicle; As seen in Fig. 2, the windshield of the vehicle has an infrared 
wherein the driver, during operation of the vehicle, has an unobstructed forward view through the reflector and through the windshield  (Para. 0027: with the infrared reflective layer 220 implemented with a windshield 210, the driver 100 may operate the vehicle in a standard manner without the driver's 100 view being obstructed); 
a camera disposed at the interior of the vehicle and having a field of view that encompasses the reflector (Abstract: an infrared camera to capture the reflection from the beam; Abstract: orientating either the infrared camera or the infrared flash in a direction facing the infrared reflective layer; Para. 0013: the vehicle may incorporate a camera embedded in a portion of the vehicle); 
wherein the illumination source emits non-visible light having wavelength between 900 nm and 980 nm (Abstract: the system includes an infrared flash to beam an infrared light at the driver; Para. 0019: cameras can capture infrared images if an image sensor is employed that is sensitive to infrared light. The part of the spectrum used is referred to as near-infrared (NIR) to distinguish it from far-infrared, which includes thermal imaging; Para. 0020: wavelengths used for NIR photography range from about 700 nm to about 1000 nm; Note: as seen in Para. 0020, near-infrared light has a wavelength of 700 nm to approximately 1000 nm, which includes the 900-980 nm range specified in the claim); 
wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm; 
a control comprising circuitry and associated software (Para. 0014: by detecting motion or gestures, the camera may relay the motion to a central processor, and cause an action or command to occur; Note: a control is a processor which executes instructions (i.e. software) to cause an action to occur); 
wherein the circuitry of the control comprises an image processor for processing image data captured by the camera (Para. 0014: in addition to monitoring the alertness of the driver, the camera may also be employed as an input device. Thus, by detecting motion or gestures, the camera may relay the motion to a central processor, and cause an action or command
to occur; Para. 0018: camera system to capture a driver’s image while operating the vehicle; Note: the image of the driver is processed by the central processor to monitor the alertness of the driver); 
wherein the illumination source emits non-visible light that reflects off the illuminated portion of the driver of the vehicle (Para. 0021: The infrared flash may illuminate the object being photographed via the infrared camera. Thus, once the infrared flash beams an infrared light at the object, the infrared camera is capable of capturing the reflection caused by the infrared light; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver) and a reflection 245 off the driver is generated; Note: the infrared flash (i.e. non-visible light) is the illumination source and the object is the driver being monitored); 
wherein non-visible light emitted by the illumination source that is reflected off the illuminated portion of the driver and that is incident at the reflector reflects off the reflector so 
wherein, based on the non-visible light emitted by the illumination source and reflected off the illuminated portion of the driver and reflected off the reflector, the camera captures image data representative of the illuminated portion of the driver (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera. Thus, once the infrared flash beams an infrared light at the object, the infrared camera is capable of capturing the reflection caused by the infrared light; Para. 0028: As shown in FIG. 2, the infrared flash 130 directs an infrared beam 135 to the driver 100. In turn a reflection 245 is generated, and directed towards the infrared reflective layer 220. The reflection 245 reflects off the infrared reflective layer 220 and gets reflected to the infrared camera 140; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver); Note: infrared light is non-visible light); 
and wherein, responsive to processing by the image processor of image data captured by the camera, the illuminated portion of the driver is monitored (Para. 0014: in addition to monitoring the alertness of the driver, the camera may also be employed as an input device. 
Madau et al. does not expressly disclose the following limitation underlined above: wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
However, CCS Inc. teaches, wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm (As seen on Pg. 2, Filter F-BP850 passes non-visible light (e.g., 905 nm) which is a wavelength of non-visible light between 900 nm and 980 nm; As seen on Pg. 2, Filter F-BP850 attenuates light, for example, at 600 nm (i.e. attenuates light having a wavelength less than 900 nm) and attenuates light, for example, at 1000 nm (i.e. attenuates light having a wavelength greater than 980 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter that passes and attenuates specific wavelengths of light as taught by CCS Inc. into the driver monitoring system of Madau et al. in order to detect infrared light within a useful range for the selected 
Regarding claim 15, Madau et al. teaches, the driver monitoring system of claim 14, wherein the reflector comprises at least one selected from the group consisting of (i) glass coated with at least one optical coating and (ii) plastic coated with at least one optical coating (Abstract: a reflective infrared film adhered to a windshield of the vehicle; As seen in claim 7, the driver monitoring system consists of adhesively attaching (or bonding to internal layer, or otherwise included in the glass manufacturing process) an infrared reflective layer on a vehicle; Note: the reflective infrared film is adhesively attached to the glass of the windshield (i.e. the reflector consists of at least one of glass or plastic coated with an optical coating)), 
and wherein the at least one optical coating reflects at least some non-visible light incident thereon while allowing visible to pass therethrough (Para. 0036: in operation 510, a reflective infrared film layer is applied onto a windshield of the vehicle. The reflective infrared film layer is reflective toward infrared light, but allows visible light to pass-through; Note: the reflective infrared layer is the optical coating applied to the glass windshield).
Madau et al. does not expressly disclose the following limitation in claim 14 from which claim 15 depends: wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
However, CCS Inc. teaches, wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm (As seen on Pg. 2, Filter F-BP850 passes non-visible light (e.g., 905 nm) which is a wavelength of non-visible light between 900 nm and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter that passes and attenuates specific wavelengths of light as taught by CCS Inc. into the driver monitoring system of Madau et al. in order to detect infrared light within a useful range for the selected filter color (CCS Inc., Pg. 2).
Regarding claim 17, Madau et al. teaches, the driver monitoring system of claim 14, wherein the illuminated portion of the driver includes at least the driver's eyes (Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; As seen in Fig. 2, the IR flash 130 emits an infrared beam 135 at the driver 100 (i.e. face, eyes, etc., are a portion of the driver) and a reflection 245 off the driver is generated), 
and wherein, responsive to processing by the image processor of image data captured by the camera, the eyes of the driver are tracked (Para. 0012: driver's facial features may be analyzed to ensure the driver is alert. Often times, when a driver is about to sleep or loses alertness, the driver's eyes will close; Para. 0013: the camera may be oriented in or around the direction of the driver or the driver's face, and thus, be able to capture various indications that may alert a system that the driver is either asleep or not alert; Para. 0014: in addition to monitoring the alertness of the driver, the camera may also be employed as an input device. Thus, by detecting motion or gestures, the camera may relay the motion to a central processor, and cause an action or command to occur; Note: the alertness of the driver is monitored which 
Madau et al. does not expressly disclose the following limitation in claim 14 from which claim 17 depends: wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
However, CCS Inc. teaches, wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm (As seen on Pg. 2, Filter F-BP850 passes non-visible light (e.g., 905 nm) which is a wavelength of non-visible light between 900 nm and 980 nm; As seen on Pg. 2, Filter F-BP850 attenuates light, for example, at 600 nm (i.e. attenuates light having a wavelength less than 900 nm) and attenuates light, for example, at 1000 nm (i.e. attenuates light having a wavelength greater than 980 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter that passes and attenuates specific wavelengths of light as taught by CCS Inc. into the driver monitoring system of Madau et al. in order to detect infrared light within a useful range for the selected filter color (CCS Inc., Pg. 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Madau et al. (US 2015/0124068 A1) in view of “Band-Pass Filters for Machine Vision Camera Lenses” by CCS Inc. and further in view of Zhou et al. (US 2015/0294169 A1).
Regarding claim 16, Madau et al. teaches, the driver monitoring system of claim 14 (Abstract: a system for monitoring a driver or a vehicle; see claim 14 above for more details), wherein the reflector reflects at least some non-visible light incident thereon that originates from outside of the vehicle away from the camera.
Madau et al. does not expressly disclose the following limitation in claim 14 from which claim 16 depends: wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm.
However, CCS Inc. teaches, wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm (As seen on Pg. 2, Filter F-BP850 passes non-visible light (e.g., 905 nm) which is a wavelength of non-visible light between 900 nm and 980 nm; As seen on Pg. 2, Filter F-BP850 attenuates light, for example, at 600 nm (i.e. attenuates light having a wavelength less than 900 nm) and attenuates light, for example, at 1000 nm (i.e. attenuates light having a wavelength greater than 980 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a bandpass filter that passes and attenuates specific wavelengths of light as taught by CCS Inc. into the driver monitoring system of Madau et al. in order to detect infrared light within a useful range for the selected filter color (CCS Inc., Pg. 2).
The combination of Madau et al. and CCS Inc. does not expressly disclose the following limitation underlined above: wherein the reflector reflects at least some non-visible light incident thereon that originates from outside of the vehicle away from the camera.
However, Zhou et al. teaches, wherein the reflector reflects at least some non-visible 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a reflector that reflects light from outside the vehicle as taught by Zhou et al. into the combined driver monitoring system of Madau et al. and CCS Inc. in order to detect raindrops by the eye gaze cameras and enable replacement of conventional (single use) rain sensors (Zhou et al., Para. 0040).
Allowable Subject Matter
Claims 13 and 18-21 will be allowed if the 35 U.S.C. 112 rejections are overcome.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record, Madau et al. teaches, a driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising (Abstract: a system for monitoring a driver or a vehicle):  an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle (Para. 0018: the system achieves an aesthetically pleasing, convenient, and effective camera system to capture a driver's image while operating the vehicle; Para. 0021: the infrared flash may illuminate the object being photographed via the infrared camera; Para. 0022: the infrared flash may be situated in the dashboard of the vehicle; Note: the object being photographed and illuminated is the driver and infrared light is a type of non-visible light).
The prior art of record fail to show in individual or in combination, as claimed in independent  claim 18, A driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising: an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle, and wherein the illuminated portion of the driver includes at least the driver's eyes;  13 32008286.1a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non- visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector; wherein the driver, during operation of the vehicle, has an unobstructed forward view through the reflector and through the windshield; a camera disposed at the interior of the vehicle and having a field of view that encompasses the reflector; a control comprising circuitry and associated software; wherein the circuitry of the control ; wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the driver's eyes and (ii) a principal axis of the driver's forward view through the windshield of the vehicle; wherein the angle is greater than 5 degrees and less than 30 degrees; wherein non-visible light emitted by the illumination source that is reflected off the eyes of the driver and that is incident at the reflector reflects off the reflector so as to be within the field of view of the camera; wherein, based on the non-visible light emitted by the illumination source and reflected off the eyes of the driver and reflected off the reflector, the camera captures image data representative of the eyes of the driver; and wherein, responsive to processing by the image processor of image data captured by the camera, the eyes of the driver are monitored.
Claim 13 (including all of the limitations of the base claim and any intervening claims) is directed to the angle of the reflected light relative to the illuminated portion of the driver is greater than 5 degrees and less than 30 degrees.

There are no explicit teachings to the above limitations found in the closest prior arts cited in the rejection for claims 13 and 18. Claims 19-21 are dependent on claim 18 and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon (US 2016/0150218 A1) teaches a combined structure for head up display system and driver monitoring system.
Bongwald (US 2015/0232030 A1) teaches a vehicle vision system with display.
Schofield et al. (US 6,498,620 B2) teaches a vision system for a vehicle including an image capture device and a display system having a long focal length. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        





8/16/2021